DETAILED ACTION
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Liu (US 7,215,274) and Nakajima (US 8,199,041) are considered as the closest prior art to the claimed invention. Liu discloses a multi-step sub-ranging analog-to-digital converters (ADCs) that utilizes a plurality of converter module to generate sub-ranges of bits for a digital output signal during a multi-phase conversion cycle. Each subsequent converter utilizes reference voltage levels corresponding to conversions performed by prior converters during the timing phases of the conversion cycle. Settling time for these reference voltages may be reduced by pre-charging the reference input nodes of the subsequent converters using the analog input signal during a time phase in which a prior converter is converting the analog input signal to generate one of the sub-ranges for the digital output signal (Abstract). Liu (Fig. 3) illustrates a two-step sub-ranging ADC, comprising: a S/H circuit 101, a reference switch network 102, a coarse converter 103, a fine converter 104, a reference ladder 105, an encoder 106, and a pre-charge switch 301 and a pre-charge signal 320, which are used to “pre-charge” each reference input node of fine converter 104 (col. 4, lines 37-46). Nakajima (Fig. 1) discloses an ADC that comprises: a reference generator 10; a higher-order ADC 11 (detailed in Fig. 3), a first lower-order converter 12, a second lower-order converter 13, a calibrator 14, a control circuit 15, and an encoder 16 (col. 4, lines 50-58), wherein the first lower-order converter 12 includes a first residual signal generator 20 and a first first lower-order ADC 23. The first residual signal generator 20 includes: a first DAC 21 and a subtractor 22, wherein the first DAC 21 (shown more in details in Fig. 6) converts the higher-order digital value DCA into an analog value VDACA which corresponds to the value of the higher-order digital value DCA. The subtractor 

 	Regarding claims 1-11, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “control circuitry to: charge first and second subsets of the capacitors to respective first and second precharge voltages during a precharge interval by coupling the output node to a first voltage source, coupling the inputs of the capacitors of the first subset to a first reference voltage and coupling the inputs of the capacitors of the second subset to a second reference voltage; decouple the output node from the first voltage source upon conclusion of the precharge interval; and after decoupling the output node from the first voltage source, couple the inputs of the capacitors of the first and second subsets to either the first reference voltage or the second reference voltage according to bits of a digital input” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 12-19, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “decoupling the output node from the first voltage source upon conclusion of the precharge interval; and after decoupling the output node from the first voltage source, coupling 

	Regarding claim 20, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “control circuitry to: charge first and second subsets of the capacitors to respective first and second precharge voltages during a precharge interval by coupling the first analog signal to the output node, coupling the inputs of the capacitors of the first subset to a first reference voltage and coupling the inputs of the capacitors of the second subset to a second reference voltage; decouple the first analog signal from the output node upon conclusion of the precharge interval; and after decoupling the first analog signal from the output node, couple the inputs Atty. Docket No. 10989US02-24-of the capacitors of the first and second subsets to either the first reference voltage or the second reference voltage according to bits of the first digital value to produce the second analog voltage on the output node” is not found in the prior art of record. Therefore, the claim is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809